Examiner’s Comment
Inoue in U.S. Patent Application Publication No. 2018/0022634 discloses modifying portions with a laser beam and then using etching to form a hole (see paragraph 149), that can be blind holes or through holes (see paragraph 159).  Hiranuma in U.S. Patent Application Publication No. 2018/0340262 discloses producing a hole in glass with modified portions that are generally cylindrical (see paragraph 197).  Ono in U.S. Patent Application Publication No. 2018/0037489 discloses making a hole with a laser (see paragraph 86), and wet etching (see paragraph 97) but does not disclose forming modified regions around a hole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174.  The examiner can normally be reached on 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761